Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with CINDY TROUTT on 1/24/2022.
1. In claim 1, line 11, delete "(106b)" after "dielectric member".
2. In claim 1, line 13, delete "(301)" after "second film".

Allowable Subject Matter
Claims 1-20 are allowed.
Regarding claim 1, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “wherein the second film is arranged above an upper surface of the dielectric member and the second film overlaps the upper surface of the dielectric member in a plan view” when taken in combination with all the remaining limitations of the independent claim.

The following is an examiner’s statement of reasons for allowance:  

US 2009/0136174 A1 (“Sato”) and US 2009/0166783 A1 (“Maruyama”) are hereby cited as the closest prior art. 
claim 1. Thus, the applicant’s claims are determined to be novel and non-obvious.
For these reasons, independent claim is allowed.
Dependent claims 2-20 are allowed as those inherit the allowable subject matters from claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASIUL HAIDER whose telephone number is (571)272-1554. The examiner can normally be reached M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303) 297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center 





/WASIUL HAIDER/Examiner, Art Unit 2819                                                                                                                                                                                                        /STEPHEN M BRADLEY/Primary Examiner, Art Unit 2819